       CASE 0:19-cv-00944-WMW-ECW Document 1 Filed 04/04/19 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


JERALD BOITNOTT,                                  Case No. 19-CV-944

                         Plaintiff,
                                                      NOTICE OF REMOVAL OF
v.                                                    ACTION PURSUANT TO 28 U.S.C.
                                                      §§ 1331 AND 1441(c) (FEDERAL
HOME DEPOT U.S.A., INC.,                              QUESTION)

                         Defendant.


TO:     CLERK OF THE UNITED STATES DISTRICT COURT, DISTRICT OF
        MINNESOTA, PLAINTIFF AND HIS ATTORNEY OF RECORD

        PLEASE TAKE NOTICE that pursuant to 28 U.S.C. sections 1331, 1441, and 1446,
Defendant Home Depot U.S.A., Inc. (“Defendant”) by and through its attorneys, hereby
removes to the United States District Court for the District of Minnesota the above-captioned
matter of Jerald Boitnott v Home Depot U.S.A., Inc., which is currently pending in the State of
Minnesota District Court, Second Judicial District for the County of Ramsey (hereinafter the
“State Court Action”). As set forth below, removal is proper under federal question
jurisdiction.
                            I.         SERVICE OF THE COMPLAINT
        1.         On March 18, 2019, Plaintiff JERALD BOITNOTT (“Plaintiff”) served an
unfiled Summons and Complaint on Defendant in the State of Minnesota District Court,
Second Judicial District for the County of Ramsey, entitled Jerald Boitnott v. Home Depot
U.S.A., Inc. d/b/a Home Depot.
        2.         The Complaint asserts violations of the Americans with Disabilities Act
(“ADA”). (Complaint ¶¶41-63.)
                                 II.    TIMELINESS OF REMOVAL
        3.         Defendant was served with a copy of the Summons and Complaint on March 18,
2019. Accordingly, this Notice of Removal is timely as it is being filed within thirty days of

SMRH:489967396.1                                -1-
       CASE 0:19-cv-00944-WMW-ECW Document 1 Filed 04/04/19 Page 2 of 3




service. See 28 U.S.C. § 1446(b)(2)(A). Attached as Exhibit A to this Notice of Removal are
true and correct copies of all of the pleadings, processes and orders that have been served upon
Defendant. Defendant has not yet responded to the Complaint. There are no other named
Defendants.
                         III.   REMOVAL JURISDICTION BASED ON
                                       FEDERAL QUESTION
        4.         This Court has original jurisdiction over this action pursuant to 28 U.S.C. section
1331 because the Complaint poses a federal question. Regardless of whether a Complaint
pleads only state causes of action, a claim can invoke federal question jurisdiction if it raises a
federal issue of law. Grable & Sons Metal Prods. v. Darue Eng'g & Mfg., 545 U.S. 308, 312-
14 (2005). The U.S. Supreme Court has “recognized for nearly 100 years that in certain cases
federal-question jurisdiction will lie over state-law claims that implicate significant federal
issues.” Id. at 312. “The doctrine captures the commonsense notion that a federal court ought
to be able to hear claims recognized under state law that nonetheless turn on substantial
questions of federal law, and thus justify resort to the experience, solicitude, and hope of
uniformity that a federal forum offers on federal issues.” Id.
        5.         Plaintiff’s lawsuit is based exclusively on alleged violations of the ADA, 42
U.S.C. section 12181, et seq. (Complaint ¶¶41-63.) Based on Plaintiff’s own allegations, an
examination of liability under the ADA is necessary to adjudicate his claims. Therefore, his
lawsuit raises a question of federal law, rendering removal proper.
                                            IV.     VENUE
        6.         Venue is proper in the District of Minnesota pursuant to 28 U.S.C. § 1441(a),
1446(i) and 84(c), because the county in which the State Court Action is pending is found
within this District.
                                  V.     NOTICE TO PLAINTIFF
        7.         Contemporaneously with the filing of this Notice of Removal in the United States
District Court for the District of Minnesota, written notice of such filing will be served on
Plaintiff’s counsel of record. As nothing has been filed in the State of Minnesota, no notice is
required to the District Court for the County of Ramsey.

SMRH:489967396.1                                   -2-
       CASE 0:19-cv-00944-WMW-ECW Document 1 Filed 04/04/19 Page 3 of 3




        8.         The undersigned counsel for Defendant has read the foregoing and signs the
Notice of Removal pursuant to Rule 11 of the Federal Rules of Civil Procedure, as required by
U.S.C. ¶ 1446(a).
        WHEREFORE, Defendant requests that the State Court Action pending before the
District Court of the State of Minnesota for the County of Ramsey be removed to the United
States District Court for the District of Minnesota.


Dated: April 4, 2019                         Respectfully Submitted,

                                             s/Colleen O. Kaufenberg
                                             Colleen O. Kaufenberg
                                             Bar Number #186193
                                             Attorneys for Defendant Home Depo U.S.A., Inc.
                                             Hansen, Dordell, Bradt, Odlaug & Bradt, P.L.L.P.
                                             3900 Northwoods Drive, Suite 250
                                             St. Paul, MN 55112-6973
                                             651/482-8900 (main)
                                             651/332-8722 (direct)
                                             651/482-8782 (fax)
                                             ckaufenberg@hansendordell.com




SMRH:489967396.1                                -3-
